DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-10 and 12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 11, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/26/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-12 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a liquid electrolyte formulation for a lithium metal secondary battery comprising: a conductive lithium salt which is selected from the group consisting of LiTFSI, LiFSI, LiCI, LiF, LiCN, LiC2N3, LiN3, LiNO2, LiNO3, LiBF4, LiPF6, LiAsF6, LiSbF6, and LiAICl4, a first ionic liquid having the formula (CATION)FSI, wherein CATION is selected from the group consisting of alkyl pyrollidinium and alkyl piperidinium, and a second ionic liquid as anti-corrosion agent, said second ionic liquid having the formula (CATION)(ANION) where (CATION) is defined as above and (ANION) is an anion comprising at least one nitrile functionality.  The prior art also fails to teach a lithium metal secondary battery comprising the liquid electrolyte formulation described above.  The closest prior art reference teaches use of at least one ionic liquid chosen from a long list of ionic liquids including those listed above; however, the prior art fails to teach the specific combination of ionic liquids as described above.  Additionally, the closest prior art teaches a salt that does not have lithium as a cation.  Finally, the prior art fails to teach a process for preparing the liquid electrolyte formulation described above, comprising: a) dissolving the conductive lithium salt in the first ionic liquid to obtain a mixture, b) heating the mixture of step a) at a temperature comprised between 50°C and 130°C, c) optionally adding a stabilizer to the mixture, d) adding to the mixture of step b) or step c) to the second ionic liquid while maintaining a temperature comprised between 50°C and 130°C, e) stirring the mixture of step d) while maintaining a temperature comprised between 50°C and 130°C until the mixture is completely free of suspended matter, f) cooling the mixture of step e) to room temperature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722